Citation Nr: 1021761	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  04-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include scars, headaches, and a seizure disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the RO.  

The Veteran offered testimony at a hearing held at the RO 
before a Veterans Law Judge in September 2004.  In March 2007 
and September 2008, the Board remanded the appeal for 
additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Veteran's September 2004 hearing was conducted by a 
Veterans Law Judge who is no longer with the Board.  The 
Board sent the Veteran a letter in May 2010, offering him 
another opportunity for a personal hearing.  

The Veteran responded in May 2010, indicating that he desired 
another hearing before a Veterans Law Judge via 
videoconference at his local RO.  Videoconference hearings 
are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) 
(2009).


Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board via videoconference from the RO, in 
accordance with his request.  The RO 
should notify the Veteran of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the RO should undertake any 
indicated development.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

